Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 13 are pending. 
Priority
	The instant applicant is a US non-provisional application No. 17/587,380 filed on 28 January 2022, which claims benefit to US provisional application No. 63/199,848 filed on 28 January 2021. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08 August 2022 is in compliance with the provisions of 37 CFR 1.97, except where noted. Accordingly, the information disclosure statement has been considered by the examiner.

	Foreign patent document: CA 3044091 A1 was not considered because it is unreadable.

Claim Objections
Claim 3 is objected to because of the following informalities:  
BMS-911543, baricitinib, and momelotinib are listed twice in the Markush claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5 – 8, 10 – 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “and the like” in claim 2, (line 1) and claim 8, (line 3), are relative terms which renders the claim indefinite. The term “and the like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Presumably, this term expands the scope of the compositional forms listed in claim 2 to include forms other than, e.g. a lotion, foam, liniment, etc., but it is unclear as to the required degree of likeness or in what sense they are alike. It is unclear as to what claims element “the like” refers to in claim 8.

Claim 5 contains the trademark/trade name “PCCA Plasticized” in reference to a kind of base product.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the base of the composition of claim 1 and, accordingly, the identification/description is indefinite.

Claim 6 recites the limitation "the total composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7, in line 7, states the language “of the skin of the face” as an element in the Markush group of “the skin condition”. However, it is unclear as to how “the skin of the face” is a “skin condition.” Correction of this Markush group is necessary.
	
Claim 11 is drawn, self-referentially, to “[t]he method of claim 11, . . .” Correction is required. Hence, there is no antecedent basis for the term “the solvent” in line 1.
Furthermore, it is noted that claim 10 is dependent on successive claim 11. Besides claim 11 being indefinite, claims should depend from previous claims. Also, there is no antecedent basis for the term “the solvent” in claim 10, line 1.
	
Claim 13 is drawn to the method of claim 14, however, such a claim 14 does not appear to exist. Compare to the Fee Worksheet, entered 02/08/2022, which shows the number of the total claims to be 13.
, self-referentially, to “[t]he method of claim 11, . . .” Correction is required. Hence, there is no antecedent basis for the term “the solvent” in line 1.
Furthermore, it is noted that claim 10 is dependent on successive claim 11. Besides claim 11 being indefinite, claims should depend from previous claims. Also, there is no antecedent basis for the term “the solvent” in claim 10, line 1.
	Claim 13 is drawn to the method of claim 14, however, such a claim 14 does not appear to exist. Compare to the Fee Worksheet, entered 02/08/2022, which shows the number of the total claims to be 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanna (US 2019/0381046).
Hanna teaches a pharmaceutical composition (cream) comprising tofacitinib (A JAK inhibitor, 2%) with a DMSO/Medisca Foamil base [Table 1/2] which can be used for treating patients with alopecia areata and vitiligo (both are skin conditions) [0007 & 0008]. Hanna teaches that the pharmaceutical composition can be a cream [Table 1] or foam/lotion [0026].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 10 and 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2019/0231782).
Chen teaches the use of tofacitinib as a JAK inhibitor [0003] within a topical formulation for the treatment of autoimmune disorders, particularly for the treatment of vitiligo and atopic dermatitis [0001]. Furthermore, the topical formulation comprises a therapeutically effective amount of tofacitinib, at least one solvent (a base), and optionally one or more other pharmaceutically acceptable excipients [Claim 1]. 
Chen does not teach all of these components in a single embodiment. 
Chen also teaches tofacitinib citrate, a salt of tofacitinib, can be in the composition at a concentration of between 0.1 – 5% w/w. Chen also teaches that the topical formulation is in the form of a solution, suspension, cream, ointment, lotion or a gel [Claim 2 & 0026]. Chen also teaches the composition can have an oily material including petrolatum and glycerides [0058], these oils can be in the formulation in the range of 0.05 – 60% w/w [0059]. Further the formulations can comprise a solvent [0055] and an antioxidant [0051]. Specifically, propylene glycol [0051] and ethanol are taught to be components of the formulation with DMSO [0076 and 0079]. Chen also teaches that the antioxidant can be butylated hydroxyanisole, butylated hydroxytoluene, ascorbic palmitate, and propyl gallate [0039] in the range of 0.05 – 5% w/w of the weight of the formulation [0040]. Chen also teaches that topical formulation could be used for the treatment of autoimmune disease in a subject [Claim 17]. They further specify a list of autoimmune disease that can be specifically targeted including vitiligo, atopic dermatitis, psoriasis, epidermolysis bullosa acquista, pemphigus vulgaris, IgA-mediated bullous dermatoses, systemic lupus erythematosus, etc. [Claim 18]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the composition of Chen to the desired concentration of tofacitinib. There would have been a reasonable expectation of success as Chen describes that the concentration of tofacitinib in the formulation can range from 0.1 – 5% and further have reported multiple examples (P1 – P20) [Table 4]. It would have been obvious of one of ordinary skill in the art prior to the effective filing date to have been motivated to subject the pharmaceutical formulation described by Chen to other skin related autoimmune diseases such as those listed in Claim 7 of the instant application. There would have been a reasonable expectation of success as Chen teaches that the pharmaceutical composition can be used in the treating of autoimmune diseases, specifically Chen teaches that those autoimmune diseases can be skin related autoimmune diseases such as epidermolysis bullosa acquista, pemphigus vulgaris, or IgA-mediated bullous dermatoses.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (2019/0231782) as applied to claim 1 above, and further in view of Hanna (US 2019/0381046).
The teachings of Chen were discussed in the 103 rejection set forth above.
The teachings by Chen however do not teach that the concentration of solvent in the formulation is between 5 – 15% w/w.
Hanna teaches that the solvent in the pharmaceutical composition can be around 7.5% w/w [Table 3 & 0100].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have substituted the solvent concentration of Chen by that of Hanna. There would have been a reasonable expectation of success as they are both teach pharmaceutical compositions used with JAK/STAT inhibitors.
Conclusion
	No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CRAIG MIXDORF whose telephone number is (571)272-9060. The examiner can normally be reached Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.M./Examiner, Art Unit 1624                                                                                                                                                                                                        
/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624